Citation Nr: 0015017	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  98-17 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for a 
psychiatric disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from March 1973 to February 
1977.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the September 1989 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied the 
veteran's application to reopen his claim for service 
connection for a psychiatric disability.  


FINDINGS OF FACT

1.  The veteran's application to reopen his claim for service 
connection for a psychiatric disability was denied by the 
Board in June 1997. 

2.  The pertinent evidence associated with the claims folder 
subsequent to the June 1997 Board decision includes 
duplicative service personnel records, VA medical records 
dated in January 1998 to August 1998 reflecting current 
treatment for psychiatric disability, the veteran's personal 
letters written during service and his testimony asserting 
that his psychiatric illness began in service, all of which 
are cumulative of evidence previously of record. 


CONCLUSION OF LAW

Evidence submitted since the June 1997 Board decision, which 
denied an application to reopen a claim of service connection 
for psychiatric disability, is not new and material; and the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
1991); 38 C.F.R. § 3.156 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are negative for complaints, 
findings, or diagnosis related to a psychiatric disorder.  In 
addition, the report of a medical examination conducted in 
February 1978 for reserve service reflects that no 
psychiatric abnormalities were noted on clinical evaluation.  

Private medical reports reflect that in January 1989 the 
veteran was hospitalized with a provisional diagnosis of 
manic episode.  His symptoms improved with medication and 
psychotherapy.  On discharge in February 1989 the diagnoses 
were: Axis I: bipolar affective disorder, manic; Axis II: 
personality disorder not otherwise specified.  Additional 
private medical records reflect ongoing treatment from 
February 1989 to November 1989, with improvement noted.  The 
veteran was no longer delusional, and his judgment and 
insight were adequate. 

In June 1989 the veteran was notified that he was found 
physically unqualified for continued service in the Naval 
Reserve by reason of bipolar affective personality.

Service connection for a psychiatric disorder was denied by a 
rating action in January 1992.  The record reflects that the 
veteran was notified of that determination by letter dated in 
January 1992, but did not file a timely appeal of the 
decision.  

The veteran applied to reopen his claim in January 1993.  
Received at that time was a July 1989 report of the physical 
evaluation board finding the veteran unqualified for active 
duty in the Naval or Marine Corps Reserve because of bipolar 
affective disorder, manic.  The veteran's application to 
reopen was denied by the RO in February 1993.  

Received in March 1993 was a letter signed by Sharon 
Galdieri, R.N. and Nancy Hoevenaar, M.D., which reflected 
that the veteran had been admitted to the Berkeley Community 
Mental Health Center in November 1989 with a diagnosis of 
schizoaffective disorder and had managed to avoid 
hospitalization since then with medication and regular 
appointments at the Center.  The veteran's application to 
reopen his claim was again denied by the RO in June 1993.  
The veteran appealed the denial.  

Received in support of his appeal were copies of personal 
letters signed by the veteran during his period of active 
service.  In August 1976 the veteran wrote that he hated the 
place he was in and his nerves were really jumpy.  In 
additional, undated letters the veteran stated that he just 
wanted to get out of the Navy and live his life.  He also 
expressed loneliness.  

Also received from January to March 1995 were additional 
private medical records reflecting ongoing treatment for 
mental illness beginning in July 1989.  At that time, and 
again in November 1989, the veteran was hospitalized with a 
diagnosis of schizoaffective disorder.  The report of a 
psychological evaluation conducted in November 1994 for the 
South Carolina Department of Vocational Rehabilitation, 
Disability Determination Division indicated that the veteran 
presented as intact, but had a history of bipolar affective 
disorder in treatment with medication at the Mental Health 
Center. 

A February 1995 report from the South Carolina Department of 
Mental Health indicates the veteran received services from a 
center operated by the department from November 1989, to 
September 1994.  An additional hospital admission was noted 
in July 1993 due to stress following an argument with the 
veteran's supervisor.  The report reflected a long history of 
hospitalizations due to paranoia, delusional thoughts, sleep 
disturbance and inconsistent compliance with medication.  
None of these medical reports indicated the onset of illness 
during active service or the presumptive period of one year 
following discharge.  The veteran's application to reopen his 
claim was again denied by the RO in July 1996. 

Received in August 1996 was the veteran's statement asserting 
that his letters during service reflected "hostility and 
pressure building."  Also of record is a letter to Sen. 
Thurmond dated in January 1997 in which the veteran contended 
that during service he was subjected to a "pressure 
cooker."  

The Board affirmed the denial of the application to reopen by 
a decision in June 1997 which found that the additional 
evidence received since the January 1992 denial of service 
connection was either cumulative or not probative.  

In June 1998 the veteran submitted private medical reports 
dated in May 1998 which demonstrate that when he was seen for 
unrelated complaints, a history of "manic depressive" was 
noted.  

Received in July 1998, in support of the veteran's 
application to reopen his claim for service connection for a 
psychiatric disability, were additional letters written by 
the veteran during active service.  Included was a letter 
dated in April 1973 which related that the veteran did not 
yet know on which date he would graduate from his training 
school, adding parenthetically that "(the guys in the galley 
petty officers said that our 'cc' is trying to depress us and 
make us crack up or something like that) . . ."  Another, 
undated letter reflected the veteran's opinion that "Gtma" 
was a depressing place.  In February 1974 the veteran wrote 
in regard to his teletype school that his "heart was not in 
this place and I'll try for a school in what I like."  None 
of the veteran's letters reflects psychiatric disability.  

In August 1998 the veteran submitted VA outpatient treatment 
records dated in January 1998 to August 1998 which reflect 
current evaluation and treatment for psychiatric disability 
diagnosed as schizo affective disorder and bipolar disorder.  

When the veteran testified at his personal hearing in March 
1999 he stated that he was not treated for any psychological 
difficulties during service, but said his communication 
officer had referred him to a medical doctor for "something 
or other about I had a mental block or I couldn't concentrate 
on my work or something to this effect."  He did not believe 
the incident was reflected in his records.  The veteran also 
testified that his pediatrician had indicated that he was not 
predisposed to holding up well under stress.  It was his 
contention that the stress related to his work in the Navy 
was the start of his current troubles diagnosed as 
schizophrenia and bipolar disorder.  

Received in March 2000 were duplicate copies of the veteran's 
service personnel records.

New and Material Evidence Analysis

As noted above, the Board denied the veteran's application to 
reopen his claim for service connection for a psychiatric 
disability by a decision in June 1997.  That decision is 
final and is not subject to revision on the same factual 
basis. 38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 
3.156 (1999).

The claim, however, will be reopened if new and material 
evidence has been submitted since the last final disallowance 
of a claim on any basis. 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 
Evans v. Brown, 9 Vet. App. 273 (1996).  The issue of new and 
material evidence must be addressed in the first instance by 
the Board because it goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim de novo.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).

Under applicable regulation:

[n]ew and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.

38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) and Evans v. Brown, 9 Vet. App. 273 (1996).  
It should also be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In Elkins v. West, 12 Vet. App. 209 (1999),  the U. S. Court 
of Appeals for Veterans Claims (Court) held that a three step 
process is required for reopening claims under the holding of 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998): the Secretary must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.

In its September 1998 determination that new and material 
evidence had not been submitted to reopen the veteran's claim 
of entitlement to service connection for a psychiatric 
disorder, the RO cited the standard set forth in the decision 
of the U.S. Court of Veterans Appeals in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991), as well as the regulatory 
definition noted above.  The Colvin test required that, in 
order to reopen a previously denied claim, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin at 174. 

The Board notes, however, that in a recent decision, Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
concluded that in the Colvin decision, the Court 
impermissibly ignored the definition of "material evidence" 
adopted by VA (in 38 C.F.R. § 3.156) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(38 U.S.C.A. § 5108) and, without sufficient justification or 
explanation, rewrote the statute to incorporate the 
definition of materiality from an altogether different 
benefits scheme.  The decision in Hodge stressed that under 
the regulation new evidence that was not likely to convince 
the Board to alter its previous decision could be material if 
that evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge, at 1363.  Hence, 
the Federal Circuit overruled the Colvin test for purposes of 
reopening claims for the award of veterans' benefits.  

In addition to duplicate copies of the veteran's service 
personnel records, the evidence associated with the claims 
folder subsequent to the Board's June 1997 denial of the 
veteran's application to reopen his claim includes VA medical 
records dated in January 1998 to August 1998, reflecting 
treatment for psychiatric disability.  These records 
essentially duplicate evidence that was previously of record 
demonstrating disability with onset many years after 
separation from service and well beyond the presumptive 
period of one year following service.  The newly received 
evidence also includes letters reflecting the veteran's 
dissatisfaction during active service and his testimony 
expressing a lay opinion that stress in service was the 
prodromal sign of his mental disease diagnosed many years 
later.  These materials also are not new evidence inasmuch as 
they are cumulative of letters and arguments previously 
considered. 

As indicated above, in view of the decision by the Federal 
Circuit in Hodge, the veteran's application to reopen the 
previously denied claim for service connection for a 
psychiatric disorder must be analyzed under the definition of 
new and material evidence provided at 38 C.F.R. § 3.156(a) 
(1999), rather than the standard set forth in Colvin.  
However, inasmuch as the evidence received since the Board's 
June 1997 denial is not new, the inquiry need not proceed to 
the issue of the materiality of the evidence.  Therefore the 
unacceptable aspect of the Colvin standard is not implicated 
in the legal analysis.  

In sum, the veteran's newly received evidence which is merely 
cumulative evidence, can not constitute new and material 
evidence to reopen the claim for service connection for a 
psychiatric disability.  


ORDER

The claim for service connection for a psychiatric disability 
is not reopened; new and material evidence not having been 
presented.  



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

